Citation Nr: 1441854	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-01 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to December 1961, from March 1963 to February 1964, and from February 1964 to February 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO, among other issues, denied service connection for a head injury.  The Veteran perfected a timely appeal as to that issue.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  An August 2011 letter informed him that his appeal had been placed in queue for a Travel Board hearing and that hearings were being scheduled on a "first come, first served" basis.  The Veteran was advised further that he could possibly expedite his appeal by requesting a video conference hearing, or a hearing to be held at the Board's offices in Washington, D.C., or that he could simply withdraw his hearing request.  In a reply received in September 2011, the Veteran canceled his hearing request.

This matter was previously remanded by the Board in August 2010 for additional claims development, to include:  obtaining records for additional VA treatment received by the Veteran for his claimed head injury since April 2012; obtaining the Veteran's social security records; and the agency of original jurisdiction's readjudication of the Veteran's claim, and if necessary, providing the Veteran a Supplemental Statement of the Case.  The Board is satisfied that the directed action has been performed, and is prepared to proceed with its de novo consideration of the issue on appeal.

The Board notes that in addition to the records associated with the paper claims file, a paperless, electronic claims file is associated with the claim on VA's "Virtual VA" and "VBMS" systems.  These electronically stored records have been reviewed and considered as part of the evidentiary record.


FINDINGS OF FACT

The Veteran does not have a current disability due to a head injury sustained during active duty service.


CONCLUSION OF LAW

The criteria for service connection for a head injury have not been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, a pre-rating January 2008 letter notified the Veteran of the information and evidence needed to substantiate his claim for service connection for a head injury.  Consistent with Dingess, this letter also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's August 2008 rating decision.  Thus, because the VCAA notice that was provided was legally sufficient, VA's duty to notify has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, VA treatment records, identified and relevant private treatment records, and social security records have been associated with the claims file.  In January 2013 and August 2014, the Veteran was afforded VA examinations to ascertain whether the Veteran had a disability due to a traumatic brain injury which was distinct and discernible from his service-connected PTSD.  These examinations, considered along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed head injury.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

In support of his claim for service connection for a head injury, the Veteran alleged in his claims submissions that he sustained a head injury during service after a tank hatch struck him on the back of his head, and also caused the Veteran to strike his nose on a gun sight housing on the tank.

The Veteran has provided somewhat conflicting information as to the specifics of this event.  In that regard, he has been unable to recall when the alleged incident occurred, and at best, is able to state that it occurred sometime during the summer of 1964 or 1965.  He also is unable to recall his unit assignment at the time of the incident, as he states in his December 2007 claim that he was attached to the 73rd Armor, 24th Infantry Division while stating in a February 2008 statement that he was attached to B Company, 5th Battalion, 32nd Armor, 7th Army.  The Veteran's memory as to the severity and extent of his injury also appears to be unclear, as he reported during a January 2008 VA treatment that he sustained "a minor head injury" during service in Germany, despite suggesting in his claims submissions that he sustained a head injury during service that was severe enough to cause ongoing disability to this day.

In general, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

Somewhat consistent with the Veteran's assertions, the service treatment records show that the Veteran was treated for a one inch laceration on his nose in August 1964.  Indeed, follow-up records show that the Veteran returned two days later for complaints of constant headaches at his temples and pain at the corners of his eyes.  In May and August of 1967, the Veteran was treated for temporal pain and dizziness.  Cranial, sensory, motor, and cerebellar examinations performed at that time, however, were normal and apparently did not indicate the presence of any head injury.  The Veteran was diagnosed with tension headaches.  In September 1967, the Veteran returned for treatment of ongoing headaches.  X-rays of the skull taken at that time were normal.

The post-service evidence includes medical treatment records dating from 1968 through 2013.  This evidence includes records from Pawnee Mental Health Service which show that the Veteran was followed from 1988 through 1999 for diagnosed dysthymia and personality disorder which were manifested by anger, frustration, sensitivity, and depression.  These records, however, do not indicate any mental status, cognitive, or executive findings that were determined to be indicative of a head injury.

Concurrent with the above, post-service reserve treatment records from January 1977 reflect complaints of dizziness and fainting spells.  For the first time in the record, the Veteran reported having a head injury but does not state when the reported head injury occurred.  A June 1977 reserve service treatment record shows that the Veteran reported continued headaches and dizziness; however, these symptoms were diagnosed as being secondary to a middle ear infection.  Notably, a subsequent physical examination performed during the Veteran's reserve service in September 1977 was grossly normal except for noted vision problems and a left thumb disorder.  There is no indication in the record that the Veteran's vision problems were attributed to a head injury.

The Veteran was also seen at the VA Medical Center (VAMC) in Kansas City, Missouri in April 1993.  At that time, he reported depression, poor memory, poor concentration, insomnia, irritability, hopelessness, periods of tearfulness, and a history of interpersonal problems with his extended family and neighbors.  No diagnosis was rendered at that time.

Subsequent VA treatment records from July 2007 show that a brain MRI performed at the VAMC in Augusta, Georgia revealed a stable pituitary adenoma.  During treatment in May 2008, the Veteran reported ongoing mild dizziness.  Laboratory testing revealed that the pituitary adenoma was still present but unchanged.  Once again, however, there is no opinion in these records relating the adenoma to the Veteran's active duty service.

In January 2008, the Veteran was admitted for in-patient care for reported depression.  Once again, the Veteran was diagnosed with dysthymic disorder.  Subsequent VA treatment records through 2013 show that the Veteran continued to be followed for his psychiatric complaints, which were apparently attributed to the ongoing diagnosis of dysthymia.

Concurrent with the above, the Veteran also continued to be followed for his pituitary adenoma.  During VA treatment in May 2008, the Veteran continued to report dizziness with changes of position.  Laboratory testing conducted at that time showed that the pituitary mass was essentially unchanged from the previous July 2007 study.

During a January 2013 VA examination, the Veteran continued to report psychiatric symptoms which included sleep impairment, nightmares, flashbacks, intrusive thoughts, suspiciousness toward others, isolative behavior, disliking loud or unexpected noises, becoming aggravated and irritable, reduced social interaction marked by having only two friends, apparent anhedonia marked by reduced involvement in clubs and activities, and strained relationships with his son and daughter.  The examiner diagnosed PTSD and attributed the reported and observed psychiatric symptoms to the PTSD.  In relation to the Veteran's claimed head injury, the examiner opined that a traumatic brain injury diagnosis was not indicated in the examination or in the medical records in the claims file.

Neuropsychiatric testing performed during an August 2014 VA examination revealed average cognitive functioning.  During the mental status examination, the examiner noted symptoms which included depressed mood, anxiety, suspiciousness, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  Other noted manifestations included intense and prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of traumatic events; avoidance of external reminders such as people, places, conversations, and activities which arouse distressing memories, thoughts, or feelings closely associated to traumatic events; feelings of detachment or estrangement from others; persistent inability to experience positive emotions; and irritable behavior and angry outbursts.  Once again, the examiner opined that the Veteran's symptoms and the extent of cognitive loss shown were attributable to the Veteran's PTSD and that the Veteran did not have a diagnosed traumatic brain injury.

Social security records associated with the claims file show that the Veteran has received disability benefits from the Social Security Administration for disabilities attributed to a non-service-related low back disorder that was manifested by low back pain and radiculopathies in his extremities, and his aforementioned psychiatric condition.  Nonetheless, the social security records do not include treatment records, examination records, or any express findings that are relevant to the Veteran's claimed head injury.

In sum, the most probative evidence does not show that the Veteran has any current disability due to a head injury, or, which is attributable to the headaches experienced by the Veteran during his active duty service.  To the extent that the service treatment records do show that the Veteran was treated for a laceration on his nose in August 1964, the service treatment records appear to partially corroborate the Veteran's assertion that he was struck on his head by a tank hatch during service.  Although the record references the laceration on the Veteran's nose, the record makes no mention at all of any impact on the Veteran's head, nor does it express any subjective complaints or objective findings concerning any injuries on the Veteran's head, skull, or brain on the day of the Veteran's initial treatment.  The record does indicate that the Veteran returned two days later with complaints of constant headaches; nonetheless, there is nothing in the record to suggest that the Veteran's headaches were directly attributable to whatever event caused the Veteran to injure his nose.  Indeed, as noted above, subsequent service treatment records show that the Veteran's headaches were diagnosed as being tension headaches.
 
Even presuming that the Veteran was struck in the head in service, the Board concludes that there is no competent evidence in the record which supports an ongoing disability due to such injury.  In that regard, repeated psychiatric and neuropsychiatric examination and testing performed since 1988 have shown that the Veteran has experienced some cognitive deficit that has been consistently attributable to the Veteran's psychiatric condition, diagnosed as PTSD.  Indeed, based upon this evidence, the Veteran has already been granted service connection for PTSD that is currently rated as 70 percent disabling.  Nonetheless, there is no evidentiary basis for determining that the Veteran has a current disability due to a head injury.

As noted above, the Veteran was treated during service for headaches which were diagnosed as being of tension type.  Although the Board notes that the Veteran continued to complain of these headaches throughout the course of his service and during the course of his subsequent reserve service, as noted above, the evidence shows that these complaints were ultimately diagnosed in June 1977 as being due to a middle ear infection.  Indeed, a physical examination performed during the Veteran's reserve service in September 1977 did not reveal any ongoing headaches.  Additionally, the post-service treatment records through 2013 do not show any complaints, findings, treatment, or diagnoses that are consistent with any ongoing headaches.  In view of the same, the evidence appears to indicate that the Veteran has not experienced ongoing headaches.

To the extent that the Veteran may be construed as asserting that he sustained an in-service head injury and that he has experienced chronic disability since that time, the Board is not inclined to assign any probative weight to those assertions.  In addressing lay evidence such as the Veteran's assertions and determining what probative value, if any, may be assigned to them, the Board must consider both the Veteran's competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

As a general matter, a layperson such as the Veteran is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).

Certainly, the Veteran is competent to provide probative statements reporting the occurrence of an in-service head injury, as well as his own observations as to when symptoms related to his claimed head injury began and how long they have continued.  Despite the same, the Board notes various inconsistencies in the record which contradict these assertions.  As noted above, the Veteran has been unable to provide specific information as to when his head injury occurred and what unit he was assigned to at the time.  Although the omission of such details is understandable given the time that has passed since the purported incident, the Board notes that the Veteran has been inconsistent in his characterization of the purported head injury.  In that regard, he acknowledged during a January 2008 VA treatment that he sustained only "a minor head injury" despite suggesting in his claims submissions that he sustained a head injury during service that was severe enough to cause ongoing disability.  Moreover, and as noted above, the reserve service treatment records show that the Veteran's headaches were ultimately diagnosed as being secondary to an ear infection and the subsequent medical evidence through 2013 do not show that the Veteran has experienced ongoing headaches since that time.  Indeed, VA examiners opined in their 2013 and 2014 opinions that the examination findings and review of the evidence are not consistent with a head injury.  These opinions are consistent with the other evidence in the record and entitled to full probative weight.  Moreover, these opinions also contradict the Veteran's assertions.

For the foregoing reasons, the Board finds that the Veteran's assertions of an in-service head injury and the subsequent chronicity of headaches and other symptoms associated with a head injury disability are not credible and do not support the occurrence of a head injury during service.  For the foregoing reasons, the Board finds that the Veteran's assertions are not entitled to any probative weight.

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for a head injury.  Accordingly, this claim must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a head injury is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


